





Exhibit 10.2


AMENDMENT NO. 1 TO AMENDED AND RESTATED
INVESTMENT MANAGEMENT AGREEMENT


This AMENDMENT NO. 1 (this “Amendment”), dated as of June 12, 2020, is made with
respect to the Amended and Restated Investment Management Agreement, dated as of
January 19, 2014 (the “Agreement”), by and between Medley Capital Corporation, a
Delaware corporation, and MCC Advisors LLC, a Delaware limited liability
company. Capitalized terms not otherwise defined herein shall have the meanings
ascribed to them in the Agreement.
In consideration of the promises and the mutual agreements contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:
Section 11 of the Agreement is hereby amended and restated as follows: “This
Agreement shall become effective as of the date the Corporation commences
investment operations and, unless sooner terminated with respect to the
Corporation as provided herein, shall continue in effect for a period of two
years. Thereafter, if not terminated, this Agreement shall continue in effect
with respect to the Corporation for successive annual periods, provided such
continuance is specifically approved at least annually by both (a) the vote of a
majority of the Corporation’s Board of Directors or the vote of a majority of
the outstanding voting securities of the Corporation at the time outstanding and
entitled to vote, and (b) by the vote of a majority of the Directors who are not
parties to this Agreement or interested persons of any party to this Agreement,
cast in person at a meeting called for the purpose of voting on such approval.
Notwithstanding the foregoing, this Agreement may be terminated by the
Corporation at any time, without the payment of any penalty, upon giving the
Adviser not less than 30 days’ notice (which notice may be waived in whole or in
part by the Adviser), provided that such termination by the Corporation shall be
directed or approved by the vote of a majority of the Directors of the
Corporation in office at the time or by the vote of the holders of a majority of
the voting securities of the Corporation at the time outstanding and entitled to
vote, or by the Adviser on not less than 30 days’ written notice (which notice
may be waived in whole or in part by the Corporation). This Agreement will also
immediately terminate in the event of its assignment. (As used in this
Agreement, the terms “majority of the outstanding voting securities,”
“interested person” and “assignment” shall have the same meanings of such terms
in the 1940 Act and the regulations thereunder.)”
[Signature pages follow]





























--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to be
duly executed and delivered as of the day and year first above written.




MEDLEY CAPITAL CORPORATION




By: /s/ Arthur Ainsberg
Name: Arthur Ainsberg
Title:    Director









































































--------------------------------------------------------------------------------





MCC ADVISORS LLC






By:                         
Name: Brook Taube
Title:    Manager







